Cline, Judge:
This is an appeal for reappraisement filed by the collector of customs at the port of Galveston. The merchandise under appraisement consists of leather baseball gloves, invoiced as cowhide fielders gloves, imported from Mexico on April 26, 1945. The invoice gives the purchase price as 9.50 Mexican currency per unit and the current price for home consumption as 10.00 Mexican currency.
At the trial plaintiff called R. D. Hancock, an employee of W. R. Zanes & Co., the defendant herein. Mr. Hancock testified that the merchandise herein had been ordered from the firm of Deportes Reyes Hermanos on January 1, 1945; that it was exported on April 26, 1945, at an invoice price of 9.50 Mexican currency each; and that it was entered and appraised at 10.00 pesos each plus containers and stamp tax. It appeared further that between the date of purchase and the date of exportation the firm of Deportes Reyes Hermanos changed its name to Manufactura de Articules de Deportes and that the invoice price of a purchase of cowhide fielders gloves from this exporter made on April 15, 1945, was 10.50 pesos each, plus containers and packing, plus stamp tax.
Counsel for the Government stated at the trial that the importer informed Government officials of the purchase at the higher price, but could not amend the entry herein because it had already been appraised.
The merchandise invoiced as cowhide fielders gloves is appraised at 10.50 Mexican pesos each, plus containers, packing, and 0.88 per centum sales tax. Judgment will be rendered accordingly.